Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/4/2020 has been entered.
 
Response to Amendment
This action is responsive to remarks and amendment filed on 12/4/2020.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1, 10, 16, 21-22 and 24-37 are pending in this Office Action. Claims 1, 10 and 16 are independent claims.

Remarks
The claims and only the claims form the metes and bounds of the invention will be addressed.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 

Response to Arguments
Applicant's arguments with respect to claims 1, 10, 16, 21-22 and 24-37 have been fully considered but they are not persuasive.
Regarding claims 1, 10 and 16, the amended claims 1, 10 and 16, introduce new limitations and the applicant that Joseph in view of Bohner does not teach the newly added limitations.
  In response to the amendment and the argument, Examiner respectfully submits that Joseph in view of Bohner and Fan explicitly teaches the features as the amended claims 1, 10 and 16 per the rejection under 103(a).  Please see the map below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 10 and 16 are rejected on the ground of nonstatutory double patenting over claims 1, 9 and 15 of U.S. Patent No 9,639,615  since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, The current application and the Patent both are claiming mining healthcare communication messages transmitted over a healthcare network comprising: receiving from the healthcare network a plurality of first messages, the plurality of first messages comprising first patient healthcare information formatted according to a first healthcare communication standard; collecting, in a repository, the first patient healthcare information; and mining the collected first patient healthcare information from the plurality of first messages to make first health-related findings  For this reason, this feature is not distinguished from one to another and there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application.   
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
	Claims 1, 10, 16, 24, 30 and 35 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Joseph (US Pub. No. 2008/0208625 A1) from IDS, hereinafter “Joseph” in view of Bohner et al. (US 2012/0215862 A1), hereinafter “Bohner” and Fan et al. (A hybrid model combining case-based reasoning and fuzzy decision tree for medical data classification, Applied Fan”.
Regarding claim 1, Joseph teaches a method of mining healthcare communication messages transmitted over a health care network comprising:
receiving from the healthcare network a plurality of first messages, the plurality of first messages comprising first patient healthcare information formatted according to a first healthcare communication standard (Joseph, See [0041],  document sharing may be facilitated by the architecture 400 via the hub 410. Patient data is passed from one or more sources 420 using an interface standard, such as the Health Level Seven (HL7) and/or Digital Imaging and Communications in Medicine (DICOM) communication interface and file format standards);
archiving the plurality of received first messages in a first database associated with the first healthcare communication standard, wherein each of the plurality of received first messages is archived in an unmodified form (Joseph, See [0041], … Documents may be stored in the EMR shared clinical repository 416 and/or the data repository 418. See Figure 4 element 416 Centricity EMR Shared Clinical Repository).
Furthermore, Bohner teaches receiving from the healthcare network a plurality of first messages, the plurality of first messages comprising first patient healthcare information formatted according to a first healthcare communication standard (Bohner, See [0016], … As data is received from the disparate clinical systems, the vocabulary within the data may be standardized (e.g., standard Health Level Seven (HL7) language) to enable the data to be useable by other clinical systems and/or applications in clinical decision support ); archiving the plurality of received first messages in a first database associated with the first healthcare communication standard, wherein each of the plurality of received first messages is archived in an unmodified form (Bohner, See [0031], The PACS 104 stores medical images (e.g., x-rays, scans, three-dimensional renderings, etc.) such as, for example, digital images in a database or registry. Images are stored in the PACS 104 by healthcare practitioners (e.g., imaging technicians, physicians, radiologists) after a medical imaging of a patient. Additionally or alternatively, images may be automatically transmitted from medical imaging devices to the PACS104 for storage).
Hence, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine Joseph and Bohner because Bohner discloses methods and systems for receiving, mapping and structuring data from disparate systems in a healthcare environment are described. An example computer-implemented method of receiving data input associated with different versions of healthcare message structures includes receiving first data in a first format through a single service interface. One or more fields of the first data is not supported by at least one of the different versions of the healthcare message structures. The example method also includes receiving second data in a second format through the single service interface. One or more fields of the second data is not supported by at least one of the different versions of the healthcare message structures. The single service interface enables the receipt of the first data and the second data to minimize a number of interface end points (Bohner, See ABSTRACT) which can be utilized by Joseph to retain the original data for future reference.
Joseph in view of Bohner further teaches:
obtaining the first patient healthcare information by parsing the plurality of received first messages based on the first healthcare communication standard  to extract from the plurality of received first messages field values as defined by the first healthcare communication standard which comprise the first patient healthcare information (Bohner, See [0023] and Figure 5, first data received in a first format may be parsed and formatted in a structured format (e.g., tree structure having parent and child relationships) and second data received in a second format and associated with the first data may be parsed and formatted in the structured format and aggregated with the first data. Parsing the data enables relevant data to be identified and/or extracted and saved for future use. In some examples, an observation may include data in different objects including actual data, comments, reference ranges, etc. Using the examples described herein, data associated with the observation may be parsed and aggregated into one structured object useable in decision support and/or to collect patient data); 
collecting, in a repository which is separate from the first database associated with the first healthcare communication standard (Bohner, See Figure 2 element 132 data store), the first patient healthcare information by copying the field values of the obtained first patient healthcare information into the repository (Bohner, See [0032], … The data structured using the message processing system 130 may be stored in a data base or store 132. Joseph, See [0041],  … Within the hub 410, a message passing interface (MPI), including a patient identifier cross-reference (PIX) and/or a patient demographic query (PDQ) may help facilitate exchanging of relevant patient data. Furthermore, a record locator service (RLS) may be used in the hub 410 to help locate appropriate shared documents using a cross-enterprise document sharing (XDS) registry, for example. Documents may be stored in the EMR shared clinical repository 416 and/or the data repository 418.   See Figure 4 element 418 Data repository (XDS Document Repository); 
mining the field values of the collected first patient healthcare information extracted from the plurality of received first messages to make first health-related findings (Bohner,  See  [0046], After the message has been processed using the processer 210, the post-mapper 212 may apply one or more scripts to the process flow. The scripts may filter, parse, modify, aggregate data received. For example, observation values including carriage returns at their ends may be filtered using the post-mapper 212 to remove the carriage returns. The filtered observation values may then be appended for storage at the data store 214. Joseph, See [0048], XDS may be used to form a query identifying sources with information about a particular patient and/or other criteria, determining an identifier used to associate clinical data related to the patient and/or other criteria and request patient information from the appropriate source and/or repository); and 
	communicating the first health-related findings to a user via a communication interface (Bohner, See [0047], The message processing system 200 may include one or more internal memories and/or data stores including the data store 214. Data storage can include any variety of internal and/or external memory, disk, remote storage communicating with the message processing system 200. In some examples, the interface 202 may be configured as a graphical user interface (GUI). Joseph, See [0047], … The Web portal may be configured to help or guide a user in accessing data and/or functions to facilitate patient care and practice management, for example) and does not explicitly disclose automatically classifying the plurality of first messages according to a stored set of classification rules.
	However, Fan teaches automatically classifying the plurality of first messages according to a stored set of classification rules (Fan, See ABSTRACT and Page 2, Section 2.2 Fuzzy classifier tools).
Fan discloses a hybrid model combining case-based reasoning and fuzzy decision tree for medical data classification (Fan, See ABSTRACT) which can be utilized by Joseph and Bohner to automatically classify the data collected.

	Regarding claim 24, Joseph in view of Bohner and Fan further teaches the method of claim 1, wherein automatically classifying the plurality of first messages comprises classifying the plurality of first messages based on a plurality of different orthogonal axes, including two or more of: patient identifiers in the messages; ailmentsAttorney Docket No.Application No. 15/476,428 OPEN4880-1Customer ID: 109422 5recorded in the messages; medications recorded in the messages; and symptoms recorded in the messages (Fan, See Page 3, Section 3.1, The selection of medical databases and Page 5, Section 3.2 Best parameter setting (SRA)).  

Regarding claim 10, Joseph teaches a computer program product, comprising a non-transitory computer-readable medium having a computer-readable program code embodied therein, the computer-readable program code adapted to be executed by one or more processors to implement a method (Joseph, See [0062], Certain embodiments may be provided as a set of instructions residing on a computer-readable medium) comprising:
receiving from the healthcare network a plurality of first messages, the plurality of first messages comprising first patient healthcare information formatted according to a first healthcare communication standard (Joseph, See [0041],  document sharing may be facilitated by the architecture 400 via the hub 410. Patient data is passed from one or more sources 420 using an interface standard, such as the Health Level Seven (HL7) and/or Digital Imaging and Communications in Medicine (DICOM) communication interface and file format standards);
archiving the plurality of received first messages in a first database associated with the first healthcare communication standard, wherein each of the plurality of received first messages is archived in an unmodified form (Joseph, See [0041], … Documents may be stored in the EMR shared clinical repository 416 and/or the data repository 418. See Figure 4 element 416 Centricity EMR Shared Clinical Repository).
Furthermore, Bohner teaches receiving from the healthcare network a plurality of first messages, the plurality of first messages comprising first patient healthcare information formatted according to a first healthcare communication standard (Bohner, See [0016], … As data is received from the disparate clinical systems, the vocabulary within the data may be standardized (e.g., standard Health Level Seven (HL7) language) to enable the data to be useable by other clinical systems and/or applications in clinical decision support ); archiving the plurality of received first messages in a first database associated with the first healthcare communication standard, wherein each of the plurality of received first messages is archived in an unmodified form (Bohner, See [0031], The PACS 104 stores medical images (e.g., x-rays, scans, three-dimensional renderings, etc.) such as, for example, digital images in a database or registry. Images are stored in the PACS 104 by healthcare practitioners (e.g., imaging technicians, physicians, radiologists) after a medical imaging of a patient. Additionally or alternatively, images may be automatically transmitted from medical imaging devices to the PACS104 for storage).
Bohner discloses methods and systems for receiving, mapping and structuring data from disparate systems in a healthcare environment are described. An example computer-implemented method of receiving data input associated with different versions of healthcare message structures includes receiving first data in a first format through a single service interface. One or more fields of the first data is not supported by at least one of the different versions of the healthcare message structures. The example method also includes receiving second data in a second format through the single service interface. One or more fields of the second data is not supported by at least one of the different versions of the healthcare message structures. The single service interface enables the receipt of the first data and the second data to minimize a number of interface end points (Bohner, See ABSTRACT) which can be utilized by Joseph to retain the original data for future reference.
Joseph in view of Bohner further teaches:
obtaining the first patient healthcare information by parsing the plurality of received first messages based on the first healthcare communication standard  to extract from the plurality of received first messages field values as defined by the first healthcare communication standard which comprise the first patient healthcare information (Bohner, See [0023] and Figure 5, first data received in a first format may be parsed and formatted in a structured format (e.g., tree structure having parent and child relationships) and second data received in a second format and associated with the first data may be parsed and formatted in the structured format and aggregated with the first data. Parsing the data enables relevant data to be identified and/or extracted and saved for future use. In some examples, an observation may may be parsed and aggregated into one structured object useable in decision support and/or to collect patient data); 
collecting, in a repository which is separate from the first database associated with the first healthcare communication standard (Bohner, See Figure 2 element 132 data store), the first patient healthcare information by copying the field values of the obtained first patient healthcare information into the repository (Bohner, See [0032], … The data structured using the message processing system 130 may be stored in a data base or store 132. Joseph, See [0041],  … Within the hub 410, a message passing interface (MPI), including a patient identifier cross-reference (PIX) and/or a patient demographic query (PDQ) may help facilitate exchanging of relevant patient data. Furthermore, a record locator service (RLS) may be used in the hub 410 to help locate appropriate shared documents using a cross-enterprise document sharing (XDS) registry, for example. Documents may be stored in the EMR shared clinical repository 416 and/or the data repository 418.   See Figure 4 element 418 Data repository (XDS Document Repository); 
mining the field values of the collected first patient healthcare information extracted from the plurality of received first messages to make first health-related findings (Bohner,  See  [0046], After the message has been processed using the processer 210, the post-mapper 212 may apply one or more scripts to the process flow. The scripts may filter, parse, modify, aggregate data received. For example, observation values including carriage returns at their ends may be filtered using the post-mapper 212 to remove the carriage returns. The filtered observation values may then be appended for storage at the data store 214. Joseph, See [0048], XDS may be used to form a query identifying sources with information about a particular patient and/or other criteria, determining an identifier used to associate clinical data related to the patient and/or other criteria and request patient information from the appropriate source and/or repository); and 
	communicating the first health-related findings to a user via a communication interface (Bohner,  See [0047], The message processing system 200 may include one or more internal memories and/or data stores including the data store 214. Data storage can include any variety of internal and/or external memory, disk, remote storage communicating with the message processing system 200. In some examples, the interface 202 may be configured as a graphical user interface (GUI). Joseph, See [0047], … The Web portal may be configured to help or guide a user in accessing data and/or functions to facilitate patient care and practice management, for example) and does not explicitly disclose automatically classifying the plurality of first messages according to a stored set of classification rules.
	However, Fan teaches automatically classifying the plurality of first messages according to a stored set of classification rules (Fan, See ABSTRACT and Page 2, Section 2.2 Fuzzy classifier tools).
Hence, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine Joseph and Bohner and Fan because Fan discloses a hybrid model combining case-based reasoning and fuzzy decision tree for medical data classification (Fan, See ABSTRACT) which can be utilized by Joseph and Bohner to automatically classify the data collected.

Regarding claim 30, the instant claim is program claim which corresponds to the method claim 24 above, therefore it is rejected for the same reason as set forth above.
Joseph teaches a system for mining healthcare communication messages, the system comprising:
a processor-based database management system executed on a computer system (Joseph, See Figure 2 and [0062], a general purpose computer or other processing device) and configured to:
receive from the healthcare network a plurality of first messages, the plurality of first messages comprising first patient healthcare information formatted according to a first healthcare communication standard (Joseph, See [0041],  document sharing may be facilitated by the architecture 400 via the hub 410. Patient data is passed from one or more sources 420 using an interface standard, such as the Health Level Seven (HL7) and/or Digital Imaging and Communications in Medicine (DICOM) communication interface and file format standards);
archive the plurality of received first messages in a first database associated with the first healthcare communication standard, wherein each of the plurality of received first messages is archived in an unmodified form (Joseph, See [0041], … Documents may be stored in the EMR shared clinical repository 416 and/or the data repository 418. See Figure 4 element 416 Centricity EMR Shared Clinical Repository).
Furthermore, Bohner teaches receive from the healthcare network a plurality of first messages, the plurality of first messages comprising first patient healthcare information formatted according to a first healthcare communication standard (Bohner, See [0016], … As data is received from the disparate clinical systems, the vocabulary within the data may be standardized (e.g., standard Health Level Seven (HL7) language) to enable the data to be useable by other clinical systems and/or applications in clinical decision support ); archive the plurality of received first messages in a first database associated with the first healthcare communication standard, wherein each of the plurality of received first messages is archived in an unmodified form (Bohner, See [0031], The PACS 104 stores medical images (e.g., x-rays, scans, three-dimensional renderings, etc.) such as, for example, digital images in a database or registry. Images are stored in the PACS 104 by healthcare practitioners (e.g., imaging technicians, physicians, radiologists) after a medical imaging of a patient. Additionally or alternatively, images may be automatically transmitted from medical imaging devices to the PACS104 for storage).
Hence, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine Joseph and Bohner because Bohner discloses methods and systems for receiving, mapping and structuring data from disparate systems in a healthcare environment are described. An example computer-implemented method of receiving data input associated with different versions of healthcare message structures includes receiving first data in a first format through a single service interface. One or more fields of the first data is not supported by at least one of the different versions of the healthcare message structures. The example method also includes receiving second data in a second format through the single service interface. One or more fields of the second data is not supported by at least one of the different versions of the healthcare message structures. The single service interface enables the receipt of the first data and the second data to minimize a number of interface end points (Bohner, See ABSTRACT) which can be utilized by Joseph to retain the original data for future reference.
Joseph in view of Bohner further teaches:
obtain the first patient healthcare information by parsing the plurality of received first messages based on the first healthcare communication standard  to extract from the plurality of received first messages field values as defined by the first healthcare communication standard which comprise the first patient healthcare information (Bohner, See [0023] and Figure 5, first data received in a first format may be parsed and formatted in a structured format (e.g., tree structure having parent and child relationships) and second data received in a second format and associated with the first data may be parsed and formatted in the structured format and aggregated with the first data. Parsing the data enables relevant data to be identified and/or extracted and saved for future use. In some examples, an observation may include data in different objects including actual data, comments, reference ranges, etc. Using the examples described herein, data associated with the observation may be parsed and aggregated into one structured object useable in decision support and/or to collect patient data); 
collect, in a repository which is separate from the first database associated with the first healthcare communication standard (Bohner, See Figure 2 element 132 data store), the first patient healthcare information by copying the field values of the obtained first patient healthcare information into the repository (Bohner, See [0032], … The data structured using the message processing system 130 may be stored in a data base or store 132. Joseph, See [0041],  … Within the hub 410, a message passing interface (MPI), including a patient identifier cross-reference (PIX) and/or a patient demographic query (PDQ) may help facilitate exchanging of relevant patient data. Furthermore, a record locator service (RLS) may be used in the hub 410 to help locate appropriate shared documents using a cross-enterprise document sharing (XDS) registry, for example. Documents may be stored in the EMR shared clinical repository 416 the data repository 418.   See Figure 4 element 418 Data repository (XDS Document Repository); 
mine the field values of the collected first patient healthcare information extracted from the plurality of received first messages to make first health-related findings (Bohner,  See  [0046], After the message has been processed using the processer 210, the post-mapper 212 may apply one or more scripts to the process flow. The scripts may filter, parse, modify, aggregate data received. For example, observation values including carriage returns at their ends may be filtered using the post-mapper 212 to remove the carriage returns. The filtered observation values may then be appended for storage at the data store 214. Joseph, See [0048], XDS may be used to form a query identifying sources with information about a particular patient and/or other criteria, determining an identifier used to associate clinical data related to the patient and/or other criteria and request patient information from the appropriate source and/or repository); and 
communicate the first health-related findings to a user via a communication interface (Bohner,  See [0047], The message processing system 200 may include one or more internal memories and/or data stores including the data store 214. Data storage can include any variety of internal and/or external memory, disk, remote storage communicating with the message processing system 200. In some examples, the interface 202 may be configured as a graphical user interface (GUI). Joseph, See [0047], … The Web portal may be configured to help or guide a user in accessing data and/or functions to facilitate patient care and practice management, for example) and does not explicitly disclose automatically classifying the plurality of first messages according to a stored set of classification rules.
Fan teaches automatically classifying the plurality of first messages according to a stored set of classification rules (Fan, See ABSTRACT and Page 2, Section 2.2 Fuzzy classifier tools).
Hence, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine Joseph and Bohner and Fan because Fan discloses a hybrid model combining case-based reasoning and fuzzy decision tree for medical data classification (Fan, See ABSTRACT) which can be utilized by Joseph and Bohner to automatically classify the data collected.

Regarding claim 35, the instant claim is system claim which corresponds to the method claim 24 above, therefore it is rejected for the same reason as set forth above.

Claims 21, 28 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joseph in view of Bohner and Fan as applied to claim 1, 10 and 16 above, and further in view of Magent et al. (US Pub. No. 2010/0131434 A1), hereinafter “Magent”.
	Regarding claim 21, Joseph in view of Bohner and Fan does not explicitly disclose the method of claim 1, wherein mining the field values of the collected first patient healthcare information extracted from the plurality of received first messages to make the first health-related findings comprises: identifying a plurality of messages associated with a particular patient analyzing, for the collected first patient healthcare information extracted from the plurality of messages associated with the particular patient, ones of the field values corresponding to a selected characteristic of the particular patient determining a trend of the analyzed field values in response to determining the trend, transmitting a notification to at least one of the particular patient and a doctor of the particular patient.  
	However, Magent teaches the method of claim 1, wherein mining the field values of the collected first patient healthcare information extracted from the plurality of received first messages to make the first health-related findings comprises: identifying a plurality of messages associated with a particular patient analyzing, for the collected first patient healthcare information extracted from the plurality of messages associated with the particular patient, ones of the field values corresponding to a selected characteristic of the particular patient determining a trend of the analyzed field values in response to determining the trend, transmitting a notification to at least one of the particular patient and a doctor of the particular patient (Magent, See [0010], [0071] and Figure 7).  
Hence, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine Joseph and Bohner and Fan and Magent because Magent discloses an automated patient-management system for efficiently reporting patient information to clinicians, and a method of operation thereof is described. The system automatically collects and analyzes historic-physiologic data indicative of a patient's health from a myriad of sources. Based on the historic-physiologic data, the system automatically generates a health-risk score indicative of whether a patient will experience a serious-medical event in the near future (e.g., a predetermined time interval). The system uses a processing model that may rely on Hierarchical-Temporal Memory techniques and other models, for extracting and analyzing patient data. The system also generates an integrated synopsis of a patient's health condition, including the health-risk score. The synopsis is then presented (served) to a clinician in an organized, simplified, and effective manner via a client-side user interface. The synopsis enables a physician to proficiently Magent, See ABSTRACT) which can be utilized by Joseph and Bohner and Fan to monitor and analyze the healthcare data for references and actions.

Regarding claims 28 and 33, the instant claims are program and system claims which correspond to the method claim 21 above, therefore they are rejected for the same reason as set forth above.


Claims 22, 25-27, 29, 31-32, 34 and 36-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joseph in view of Bohner and Fan as applied to claim 1, 10 and 16 above, and further in view of EISENBERGER et al. (US Pub. No. 2010/0256994 A1), hereinafter “EISENBERGER”.
	Regarding claim 22, Joseph in view of Bohner and Fan does not explicitly disclose the method of claim 1, wherein mining the field values of the collected first patient healthcare information extracted from the plurality of received first messages to make the first health-related findings comprises monitoring changes to the particular patient indicated by the plurality of messages associated with the particular patient and routing the plurality of messages associated with the particular patient through a workflow which is configured to take actions based on a corresponding set of rules.
	However,  EISENBERGER teaches the method of claim 1, wherein mining the field values of the collected first patient healthcare information extracted from the plurality of received first messages to make the first health-related findings comprises monitoring changes to the particular patient indicated by the plurality of messages associated with the particular patient and routing the plurality of messages associated with the particular patient through a workflow which is configured to take actions based on a corresponding set of rules (EISENBERGER, See [0120])
Hence, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine Joseph and Bohner and Fan and EISENBERGER because EISENBERGER discloses providing entitlement controlled levels of collaborative exchange of data using a computer network of Subscribers and Publishers, are configured to: (a) define a set of different privacy levels, each privacy level having associated data sharing parameters that control a participating Publisher's ability to send and a participating Subscriber's ability to receive content specific data; and (b) provide an electronic privacy level register that defines the different data sharing parameters for each of the different privacy levels and identifies an associated at least one privacy level for each participating Subscriber and Publisher (EISENBERGER, See ABSTRACT) which can be utilized by Joseph and Bohner and Fan to monitor and analyze the healthcare data for references and actions.
	
	Regarding claim 25, Joseph in view of Bohner and Fan and EISENBERGER further teaches the method of claim 1, wherein mining the field values of the collected first patient healthcare information extracted from the plurality of received first messages to make the first health-related findings comprises collecting a plurality of messages associated with a particular patient over a period of time, analyzing the collected plurality of messages associated with the particular patient, and generating a prediction of the particular patient's prognosis (EISENBERGER, See [0063]).  
	Regarding claim 26, Joseph in view of Bohner and Fan and EISENBERGER further teaches the method of claim 1, wherein mining the field values of the collected first patient healthcare information extracted from the plurality of received first messages to make the first health-related findings comprises: monitoring the plurality of first messages; identifying indications of a particular disease in the plurality of first messages; determining whether the indications of the particular disease in the plurality of first messages meet a threshold condition; in response to determining that the indications of the particular disease in the plurality of first messages meet the threshold condition, generating an alert indicative of an outbreak of the particular disease (EISENBERGER, See [0119]-[0121]).  
	Regarding claim 27, Joseph in view of Bohner and Fan and EISENBERGER further teaches the method of claim 26, wherein the threshold condition comprises detecting a threshold number of the indications of the particular disease within a selected time period (EISENBERGER, See [0108]-[0109] and [0119]-[0121]).

Regarding claims 29, 31-32, 34 and 36-37, the instant claims are program and system claims which correspond to the method claims 22 and 25-26 above, therefore they are rejected for the same reason as set forth above.

Conclusion
Examiner’s Note: Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is 
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846 and whose email address is shiow-jy.fan@uspto.gov.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SHIOW-JY FAN/            Primary Examiner, Art Unit 2168